         Case 1:20-cv-01527-TNM Document 22 Filed 01/24/21 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
ANGELA CLEMENTE,                           )
                                           )
                  Plaintiff,               )
                                           )
            v.                             ) Civil Action No. 20-1527 (TNM)
                                           )
FEDERAL BUREAU OF INVESTIGATION,           )
et al.,                                    )
                                           )
                  Defendants.              )
__________________________________________)

                              AMENDED JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated December 23, 2020, Plaintiff Angela

Clemente and Defendants, the U.S. Department of Justice (the “Department”) and the Federal

Bureau of Investigation (“FBI”), respectfully submit the following status report in this Freedom

of Information Act (“FOIA”) action in which Plaintiff has requested records from the FBI

concerning Jeffrey Epstein.

       Counsel for the parties have met and conferred via telephone and email on January 20

and 21, 2021 concerning the status of the FOIA request and this status report.

                                      PLAINTIFF’S POSITION

       Clemente and her counsel have complied with this Court’s December 23, 2020 Minute

Order instructions by submitting to the FBI’s counsel detailed questions and information about

defendants’ legal and evidentiary positions.

       Clemente has maintained that both the rate of processing potentially responsive records

and the need for a prompt judicial determination as to the merits of the government’s exemption

claims must be given paramount priority in light of (a) the overwhelming public interest in rapid-

fire disclosure of all nonexempt information at issue; and (b) the need for this Court to abide by
            Case 1:20-cv-01527-TNM Document 22 Filed 01/24/21 Page 2 of 6




its previous position that Clemente has a right, acting in consultation with the Government, to

specify the prioritization of her requests; and (c) the imminent death or severe incapacity of

witnesses possessing vital evidence or of victims or cohorts in the global organized crime empire

which Jeffrey Epstein and his associates were a part of threatens to deprive Clemente of the

tools she needs to expose the corruption of this global evil empire.

       This Joint Status Report is being filed exactly one year after Plaintiff Angela Clemente

(“Clemente”) submitted her January 22, 2020 Freedom of Information Act (“FOIA”) request to

FBI Headquarters. ECF 1-5, labeled as Exhibit `1 to the Complaint, ECF 1, by Clemente.

        The text of the FOIA provides that an agency has a mandatory duty to make a

determination whether to comply with a FOIA request within 20 working days after its receipt.

       Defendants did not release any records responsive to Clemente’s request until December

22, 2020, nearly 11 months after her request was made.

        Clemente’s complaint, ECF 1-5, was filed on June 10, 2020.

       Defendants did not release any documents to Clemente until more than 6 months after the

complaint was served on them.

       Defendants represent that they are processing records at the rate of approximately 500

pages a month. So far Clemente digitally received only one release of 84 pages on November

23, 2020.

       Not a single document has been released by the Defendants since November 23, 2020.

Statement of Processing and Litigation Priorities

       Clemente has a right, acting in consultation with the Government, to specify the

prioritization of her requests. On December 23rd, 2020, Clemente amended her list of priorities to

include a) all records related to Attachments 1 and 2 to her Complaint; b) all records related to
         Case 1:20-cv-01527-TNM Document 22 Filed 01/24/21 Page 3 of 6




911 calls related to Jeffrey Epstein’s arrest or incarceration in prison; c) All records and

materials related to the 60 witnesses and their statements identified in the OPR Report (See

Clemente Declaration dated 1/21/2021); (d) all records related to warrant applications for

summonses or subpoenas and arrests including but not limited to those regarding Epstein’s

cooperation with the FBI; (e) All materials and reports related to Michael Mearan as per

November 23rd Joint Status Report (Paragraphs F and G).

       Clemente yet again urges the defendants to adopt the priorities set forth above and, in her

December, and November Status Reports and requests the Court to set a deadline for the release

of prioritized documents.

       Clemente seeks to modify or set forth additional priorities as follows: (a) all records and

materials in Epstein’s file that mentions or records directly on Eileen Gugenheim, Les Wexner,

Abigail Wexner and Ghislaine Maxwell as well as Michael Mearan and Mark Eubanks or any

officials related to Ohio; (b)Any and all CIMS (Central Inmate Monitoring Systems) information

and materials on Epstein; (c) Any and all documents or materials that relate to Jeffrey Epstein,

Abigail Wexner, Ghislaine Maxwell, Eileen Gugenheim, Les Wexner, Michael Mearan, John

Winfield, Larry McCoy, Earnest Moore or Mark Eubanks that FBI employee Angela L. Byers

had involvement in or that her name, signature or initials appear; (d) any and all records related

to SSA R. Lindley DeVecchio’s involvement with Jeffrey Epstein.

       Plaintiff acknowledges the concerns expressed by Defendant’s. However, Defendants

position doesn’t reflect the nature of forthcoming events. These include the possible imminent

death of a credible witness, Maria Farmer who has critical information that Clemente has been

working on for a little over 5 years. Clemente has hired a nationally prominent forensic

pathologist, Dr. Cyril Wecht, who is currently evaluating Farmer’s dire state of health. This may
           Case 1:20-cv-01527-TNM Document 22 Filed 01/24/21 Page 4 of 6




require Clemente to initiate either a motion to expedite the disclosure of relevant information

and/or the preparation of a request under Rule 17(h) Federal Rule of Criminal Procedure, to

require immediate judicial intervention to preserve her evidence.

                                       DEFENDANTS’ POSITION

         Per its previously proposed processing rate, the FBI has continued its review of records

and the applicability of applicable exemptions, particularly 7(A). Via correspondence dated

December 22, 2020, the FBI advised Plaintiff of the review of records for that month, and that it

withheld all the records in full that were reviewed that month due to applicable exemptions.

         Defendants continue the review of documents requested by Plaintiff and whether they are

subject to exemption under 7(A), and any additional non-7(A) records, at a rate of approximately

500 pages per month. The FBI previously estimated completion of processing by August,

2021. Due to the addition of “FOIA records” requested by Plaintiff to the processing, the revised

expected completion date, based on the same processing rate, is approximately November,

2021. However, the effects of the COVID-19 pandemic cannot be predicted, and if staffing

levels are further reduced, the FBI may not be able to complete processing within that time

frame.

         Defendants anticipate forwarding a letter to Plaintiff today, January 22, indicating the

result of its review for the month of January. Defendants will continue to rely upon applicable

exemptions to release, particularly Exemption 7(A).

         The FBI has identified the non-prosecution agreement requested by Plaintiff in its

records, and will endeavor to prioritize the processing of this document per the priority request

previously stated by Plaintiff. It should be noted that the processing of this document will

require referral and/or consultation with other agencies or components.
           Case 1:20-cv-01527-TNM Document 22 Filed 01/24/21 Page 5 of 6




         Defendants are diligently reviewing and processing documents at the rate of 500 pages

per month. The review of documents is ongoing and Plaintiff is being apprised on a monthly

basis of the result of the review and the applicability of any appropriate exemptions. Given the

extent and nature of Plaintiff’s request, it is anticipated that the review will continue into at least

August 2021, and possibly into November.

         Defendants will continue to confer with Plaintiff on issues that arise, but wish to reiterate

that judicial intervention is premature. Defendants also object to the affidavit of plaintiff Angela

Clemente, submitted with this status report, as unnecessary and not relevant.

         The Defendants propose filing a status report with the Court in two months, on or before

March 22, 2021, to apprise the Court of the status and the continued review of documents

requested by Plaintiff.

Dated: January 22, 2020



                                             Respectfully submitted,

                                             MICHAEL R. SHERWIN
                                             Acting United States Attorney

                                             BRIAN P. HUDAK
                                             Acting Chief, Civil Division
                                                               1
                                    By:
                                             THOMAS W. DUFFEY
                                             Assistant United States Attorney
                                             U.S. Attorney’s Office, Civil Division
                                             555 Fourth Street, N.W.


1
  On December 23, 2020, defendants filed a version of the draft of the Joint Status Report, ECF 21, that did not
include information defendants had agreed to include. This information rescinded to a new paragraph that
defendants inserted into their section of the Joint Status Report which set forth an explanation of defendants'
position on the prioritization of specific items potentially responsive to Clemente's requests. Since Defendants’
attorney couldn’t be reached, despite multiple attempts, this corrected Status Report is being filed without his
signature.
Case 1:20-cv-01527-TNM Document 22 Filed 01/24/21 Page 6 of 6




                     Washington, D.C. 20530
                     Tel: (202) 252-2510
                     Thomas.Duffey@usdoj.gov
                     Counsel for Defendants

                     /s/James H. Lesar
                     James H. Lesar
                     930 Wayne Ave., Suite 1111
                     Silver Spring, MD 20910
                     (202) 393-1921
                     Jhlesar@gmail.com
                     Counsel for Plaintiff
